DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer 
The terminal disclaimer filed on 03/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent No. 9,177,158 has been reviewed and is approved on 03/23/2020. The terminal disclaimer has been recorded. 

Response to Amendment
The Amendment filed on 03/08/2021 has been entered. 
The rejection of claims 2-13 under 35 U.S.C 112(b) is withdrawn in view of the amendment. 
In view of the Terminal Disclaimer filed and approved on 03/23/2020, the double patenting rejection is withdrawn. 
Claims 2, 8, 14, 31 are amended.
Claims 2-36 are pending of which claims 2, 8, 14, 21 and 31 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Charley F. Brown (Reg. No. 52,658) on 03/16/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 2-5, 8-10, 14, 16, 21, 26-27 and 29-34 as follows:
--

(Currently Amended)  A system comprising:
-executable instructions that, when executed by the one or more processors of the license generation apparatus, cause the license generation apparatus to:
send a request for an access decision associated with content; 
a license decision apparatus comprising one or more processors and a memory storing processor-executable instructions that, when executed by the one or more processors of the license decision apparatus, cause the license decision apparatus to:
receive, from a license generation service of a plurality of license generation services of the license generation apparatus, the request for the access decision, wherein the license generation service of the plurality of license generation services is associated with a license generation of a particular format, wherein the plurality of license generation services are remotely located from a user device;
determine, based on a compatibility between the content and the particular format one or more of: the content, the user device, or a user associated with the user device, and
send the access decision to the license generation apparatus; and
wherein the processor-executable instructions stored in the memory of the license generation apparatus, when executed by the one or more processors of the license generation apparatus, further cause the license generation apparatus to:
generate a license when the access decision indicates a granting of access rights, or 
generate a denial of the license when the access decision indicates a denial of access rights.

(Currently Amended)  The system of claim 2, wherein the processor-executable instructions stored in the memory of the license decision apparatus that, when executed by the one or more processors, cause the license decision apparatus to determine the access decision, further cause the license decision apparatus to determine whether the one or more requirements are satisfied based on timing information associated with the request for the access decision or the content.
(Currently Amended)  The system of claim 2, wherein the processor-executable instructions stored in the memory of the license decision apparatus that, when executed by the one or more processors, cause the license decision apparatus to determine the access decision, further cause the license decision apparatus to:
access stored user rights data associated with the user device or [[a]]the user [[of]]associated with the user device; and
determine whether the one or more requirements are satisfied based on one or more permissions indicated in the stored user rights data.

(Currently Amended)  The system of claim 2, wherein the license generation apparatus corresponds to a first classification of content, wherein the content is included in the first classification of content, and wherein the processor-executable instructions stored in the memory of the license decision apparatus, when executed by the one or more processors, further cause the license decision apparatus to: 
receive, via a second license generation apparatus corresponding to a second classification of content, a second request for an access decision associated with second content included in the second classification of content.
(Currently Amended)  A system comprising:
a license generation apparatus comprising one or more processors and a memory storing processor-executable instructions that, when executed by the one or more processors of the license generation apparatus, cause the license generation apparatus to:
receive, by a license generation service of a plurality of license generation services of the license generation apparatus, via a user device, a request for access rights for content, wherein the license generation service of the plurality of license generation services is associated with a license generation of a particular format, and wherein the plurality of license generation services are remotely located from the user device, and
send, by the license generation service, a request for an access decision for the content; 
a license decision apparatus comprising one or more processors and a memory storing processor-executable instructions that, when executed by the one or more processors of the license decision apparatus, cause the license decision apparatus to:

determine, based on a compatibility between the content, the particular format
wherein the processor-executable instructions stored in the memory of the license generation apparatus, when executed by the one or more processors of the license generation apparatus, further cause the license generation apparatus to:
receive the access decision for the content;
generate, based on the access decision, a license or an access denial; and
send, to the user device, the license or the access denial.

(Currently Amended)  The system of claim 8, wherein the processor-executable instructions stored in the memory of the license generation apparatus that, when executed by the one or more processors, cause the license generation apparatus to receive the request for access rights, further cause the license generation apparatus to receive the request for access rights via a first uniform resource identifier.

(Currently Amended)  The system of claim 9, wherein the processor-executable instructions stored in the memory of the license generation apparatus that, when executed by the one or more processors, cause the license generation apparatus to send the request for the access decision, further cause the license generation apparatus to send the request for the access decision via a second uniform resource identifier, wherein the second uniform resource identifier is different from the first uniform resource identifier.

(Currently Amended)  An apparatus, comprising:
one or more processors; and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive a first uniform resource identifier corresponding to a license generation service of a plurality of license generation services, wherein each license generation service of the plurality of license generation services is remotely located from a user device, and wherein the license generation service of the plurality of license generation services is 
send, to the license generation service via the first uniform resource identifier, a request for access rights to content, wherein the request for access rights to content causes the license generation service to:
determine, based on a compatibility between the content, the particular format, and the user device, an access decision; and
generate, based on the access decision, a license or a denial of access rights; 
and
receive, via the license generation service, the license or the denial of access rights.

(Currently Amended)  The apparatus of claim 14, wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to receive the first uniform resource identifier in response to a selection of the content.
(Currently Amended)  An apparatus, comprising:
one or more processors; and
a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive a selection of a content option;
receive, based on the selected content option, access information comprising a first uniform resource identifier associated with a digital rights management solution of a plurality of digital rights management solutions;
send, to a first service element via the first uniform resource identifier, a request for access rights, wherein the first service element is configured to: 
request, based on the requested access rights, an access decision from a second service element via a second uniform resource identifier, wherein the access decision relates to the selected content option and at least in part to a compatible format; 
generate a license when the access rights are granted; or
generate a denial of license when the access rights are denied; 
and


(Currently Amended)  The apparatus of claim 25, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to send, to the first service element via the first uniform resource identifier, the request for access rights further cause the apparatus to send the request according to the uniform resource locator.
(Currently Amended)  The apparatus of claim 26, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to send the request according to the uniform resource locator further cause the apparatus to send information relating to a user transmitting the request.
(Currently Amended)  The apparatus of claim 21, wherein the first service element is a license generation service associated with the compatible format.
(Currently Amended)  The apparatus of claim 21, wherein the second service element is a license decision service distinct from the first service element.
(Currently Amended)  A non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to:
receive, via a license generation service of a plurality of license generation services, a request for an access decision associated with content, wherein the license generation service of the plurality of license generation services is associated with a license generation of a particular format, wherein the plurality of license generation services are remotely located from a user device;
determine, based on a compatibility between the content and the particular format and one or more requirements associated with one or more of the content, the user device, or a user associated with the user device, the access decision; and
send the access decision to the license generation service, wherein the access decision facilitates generating a license by the license generation service when the access decision indicates a granting of access rights, and wherein the access decision facilitates generating a denial of the license by the license generation service when 

(Currently Amended)  The non-transitory computer readable medium of claim 31, wherein the processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to determine the access decision further cause the at least one processor to determine whether the one or more requirements are satisfied based on timing information associated with the request for the access decision or the content.
(Currently Amended)  The non-transitory computer readable medium of claim 31, wherein the processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to determine the access decision further cause the at least one processor to:
access stored user rights data associated with the user device or [[a]]the user [[of]]associated with the user device; and
determine whether the one or more requirements are satisfied based on one or more permissions indicated in the stored user rights data.

(Currently Amended)  The non-transitory computer readable medium of claim 31, wherein the license generation service corresponds to a first classification of content, wherein the content is included in the first classification of content, and the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to:
receive, via a second license generation service corresponding to a second classification of content, a second request for an access decision associated with second content included in the second classification of content.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 2-36 are allowed. The following is a statement of reasons for the allowance:


The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims are also allowed for incorporating the allowable feature recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437